Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OLIVER PRESS PARTNERS, LLC 152 West 57th Street 46th Floor New York, NY 10019 May 20, 2008 VIA EDGAR Michael K. Pressman, Esq. Special Counsel Office of Mergers & Acquisitions Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Re: Emageon Inc. Preliminary Proxy Statement on Schedule 14A Filed on May 12, 2008 File No. 000-51149 Dear Mr. Pressman: Oliver Press Partners, LLC (Oliver Press) is in receipt of your letter to Oliver Press counsel dated May 15, 2008. Oliver Press has set forth below the SEC comments verbatim, followed by Oliver Press responses. Background to Our Solicitation, page 4 1. SEC Comment: Please disclose the broad categories of strategic options that you discussed with management of the company in June 2007 and the remainder of 2007. Oliver Press Response : Additional disclosure has been added to identify the strategic options that were previously referenced as follows: Beginning in June 2007 and through the remaining months of 2007, the principals of Oliver Press met on several occasions with the senior management of Emageon to review the Companys business, to discuss its strategic options, including the possible sale of the Company, selective acquisitions by the Company and possible development of additional products, and to discuss the possibility of Board membership by one or more Oliver Press principals. 2. SEC Comment: Please briefly disclose your concerns with recent changes in the fundamentals of the companys business, as highlighted in your letter to the companys lead independent director dated December 6, 2007. Oliver Press Response : Additional disclosure has been added to briefly disclose Oliver Press concerns as follows: On December 10, 2007, Oliver Press delivered a letter to the Companys lead independent director highlighting the length of the Companys deliberations regarding shareholder representation on the Board and expressing concerns with recent changes in the fundamentals of the Companys business, including lower sales, weaker demand for the Companys products and downward adjustment in the Companys sales guidance, and the performance of its share price. Reasons for Our Solicitation, page 4 3. SEC Comment: Please include a discussion of your intentions and/or policy priorities with respect to the business of the company, if your nominees are elected to the board of directors. Shareholders should understand the implications of a vote in favor of your slate. Since your nominees will make up only a minority of the board of directors even if elected, any discussion of your plans for the company should be balanced by a statement that your ability to implement change will be limited by your minority status on the board of directors. Oliver Press Response : Additional disclosure has been added to identify Oliver Press intentions if its nominees are elected. Disclosure has also been added to reflect the fact that Oliver Press nominees, if elected, would constitute a minority of the board and may not have the ability to affect the desired changes. The modified disclosure is as follows: We continue to believe that Emageon has a well regarded and competitive set of products and valuable customer relationships that are not reflected in the current share price, and we believe that the election of our nominees as active and engaged Board members with significant ownership interest can restore confidence in the strategic direction of the Company. If elected, Oliver Press anticipates that the Nominees would encourage the Board to explore all available strategic options for the Company, including its sale, selective acquisitions and possible development of additional products, as well as hold management more accountable for the Companys prior performance. Since the Nominees, if elected, would constitute only a minority of the Board, while Oliver Press anticipates that its Nominees would pursue the changes discussed above, it cannot assure shareholders that any of its changes would be implemented by the Board. Election of Directors, page 6 4. SEC Comment: Please provide an end date for Mr. Olivers tenure with WaterView Advisors. Oliver Press Response : Mr. Olivers tenure with WaterView Advisors has not ended. The disclosure has been revised to reflect that the tenure is continuing. 5. SEC Comment: You state that you will exercise the discretionary authority provided in your proxy, if at the time of the annual meeting any of your nominees is unable or unwilling to serve as a director. Rule 14a-4(c)(5) under the Exchange Act permits the -2- exercise of discretionary authority only if the bona fide nominee is unable to serve or for good cause will not serve. Please revise your disclosure accordingly, or advise us of your authority for using this alternative standard. Oliver Press Response : The requested change was made. Abstentions, page 10 6. SEC Comment: Your disclosure regarding the treatment and effect of abstentions differs from that provided by the company in its proxy statement. Please reconcile this disclosure or advise us as to the meaning of this discrepancy. Oliver Press Response : The companys bylaws provide that only votes cast are to be considered for purposes of determining the outcome of a vote (other than the election of directors). Oliver Press has been advised by Delaware counsel that abstentions do not count as votes cast. Oliver Press modified its disclosure to provide additional explanation for its statement as follows: Abstentions will count as Votes Present for the purpose of determining whether a quorum is present. Abstentions will have no effect on the proposal to ratify the appointment of Ernst & Young
